Citation Nr: 0106472	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  00-02 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
otitis media of the right ear.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel





INTRODUCTION

The veteran had active military service from June 1950 to 
August 1951.

The current appeal arose from an October 1998 rating decision 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Portland, Oregon.  The RO, in pertinent part, denied 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for otitis media of the right ear.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  In January 1983 the Board determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for otitis media. 

2.  The evidence received since the Board's decision in 
January 1983 bears directly and substantially upon the issue 
at hand, provides a more complete picture of the 
circumstances surrounding the origin of otitis media of the 
right ear, and by itself or in connection with the evidence 
previously of record, is significant and must be considered 
in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the January 1983 determination 
wherein the Board denied reopening the claim of entitlement 
to service connection for otitis media is new and material, 
and the veteran's claim for that benefit is reopened.  38 
U.S.C.A. §§ 5108, 7104(b) (West 1991); 38 C.F.R. §§ 3.156(a), 
20.1100, 20.1105 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence, which was of record prior to the January 1983 
decision wherein the Board denied reopening the claim of 
entitlement to service connection for otitis media, is 
reported in pertinent part below.

The service medical records disclosed that the veteran had a 
preexisting ear disorder.  He was treated on a number of 
occasions in service for recurrent suppuration of the right 
ear.  Clinical data showed that prior to service, he had 
recurrent running of the right ear with deafness.  Army 
hospital records in February and March 1951 show a diagnosis 
of severe chronic otitis media, suppurative, of the right ear 
reported to have developed during a Scarlet Fever epidemic at 
age 12.  A report of the Medical Board Proceedings for 
Individuals in June 1951 reveals that the veteran's ear 
condition preexisted service and was permanently aggravated 
by active duty.  However, in July 1951 a Physical Evaluation 
Board found that the veteran's otitis media existed prior to 
service and was not permanently aggravated by military duty.

VA examination conducted in February 1952 revealed a 
diagnosis of chronic suppurative otitis media with conductive 
hearing impairment of the right ear.  Hearing for 
conversational voice of the right ear was 11/20.

In January 1955 the Board denied service connection for 
otitis media on the basis that the evidence showed that the 
veteran had the right ear disorder since childhood and in-
service symptomatology was insufficient to show an increase 
in severity or aggravation during service.

VA examination reports of September 1956 and December 1958 
show the veteran had chronic otitis media.  Diagnoses also 
included chronic mastoiditis and conductive hearing 
impairment.  These were said to be sequels of a middle ear 
infection, which dated back to early childhood.

In July 1969 the veteran was hospitalized for 6 days for 
chronic otitis media of the right ear.  He underwent a right 
mastoido-tympanoplasty Type III with temporalis fascia graft.  
The final diagnosis was chronic otitis media of the right 
ear.

In May 1979 the veteran's half brother and a neighbor 
submitted statements in support of the veteran's claim.  Both 
individuals essentially related that the veteran had no 
problems with his ears prior to service and that following 
service, he had ear problems.

In September 1981 the veteran was seen by VA with right ear 
drainage.  He was diagnosed with chronic suppurative otitis 
media.

In January 1983 the Board determined that a new factual basis 
had not been presented upon which to predicate a grant of 
entitlement to service connection for otitis media.  The 
Board found the evidence showed that the veteran's right ear 
disorder pre-existed service and was not incurred in or 
aggravated by service.  

The pertinent evidence submitted subsequent to the January 
1983 determination wherein the Board denied entitlement to a 
service connection for otitis media of the right ear is 
reported below.

Associated with the claims file are Oregon Health Sciences 
University (OHSU) operation record and medical progress 
reports.  The operation record of January 1993 shows the 
veteran was diagnosed with mastoid cavity discharge and 
underwent a right tympanomastoid revision.  The progress 
report in October 1997 shows he was diagnosed with mild 
external otitis media.  

A substantial number of treatment records from a private 
facility dated from November 1983 to June 1992 and from Dr. 
BJ July 1992 to January 1993 have also been associated with 
the claims file since the January 1983 Board decision.  These 
records reveal treatment and diagnoses of the veteran's right 
ear disorder.

In March 1998 the veteran requested that his claim for 
service connection for his right ear condition be amended to 
include service connection for a right ear disorder as 
secondary to his service-connected pansinusitis disability.

VA examination conducted in September 1998 revealed a history 
of chronic otitis media bilaterally, right greater than left, 
status post three mastoid or tympanomastoid procedures with 
essentially dry ear.  Severe right neurosensory hearing loss, 
status post tympanoplasties for chronic mastoiditis and 
otitis media was also noted.

In October 1998 the RO denied reopening the veteran's claim 
for service connection for otitis media of the right ear on 
the basis that new and material evidence had not been 
submitted.

In November 1998, the veteran was examined by Dr. LTE who 
stated, in pertinent part, that he felt that sinus disease 
and nasal problems can be related to Eustachian tube 
dysfunction and middle ear disease leading to chronic otitis 
media.

Service connection has been granted for residuals of 
frostbite of the left foot, rated as 30 percent disabling; 
residuals of frostbite of the right foot, rated as 30 percent 
disabling; residuals of frostbite of the right hand, rated as 
30 percent disabling; pansinusitis, rated as 20 percent 
disabling; onychomycosis of both feet and right hand with 
metatarsalgia and neuropathy, rated as 20 percent disabling; 
and frostbite of the feet, rated as noncompensable.  The 
combined schedular evaluation is 80 percent (Bilateral factor 
considered).


Criteria

New and Material Evidence

When the Board disallows a claim, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7104(b) (West 1991); see also 38 C.F.R. § 20.1100 (2000).

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  An 
adverse determination as to either question is appealable.  
38 C.F.R. § 20.1105 (2000).

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).

The United States Court of Appeals for Veteran Claims (Court) 
has held that when "new and material evidence" is presented 
or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence is evidence, which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); Duran v. Brown, 7 Vet. App. 216, 220 (1994). However, 
lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Service connection may be granted for a disorder which is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2000); 
Allen v. Brown, 7 Vet. App. 439 (1995(.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, (2000) (to be codified at 38 U.S.C.A. § 5107).  

Analysis

The veteran seeks to reopen his claim of service connection 
for otitis media, which the Board denied in January 1983.  As 
noted earlier, when the Board denies a claim, the claim may 
not thereafter be reopened and allowed, unless new and 
material evidence has been presented.  38 U.S.C.A. § 7104 
(West 1991); 38 C.F.R. § 20.1100 (2000 ).

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  38 
U.S.C.A. § 5108; 38 C.F.R. § 20.1105; see also Glynn v. 
Brown, 6 Vet. App. 523, 529 (1994).

The Court has defined new evidence as evidence, which was not 
in the record at the time of the final disallowance of the 
claim, and, is not merely cumulative of other evidence in the 
record.  See Smith v. West 12 Vet. App. 312, 314 (1999).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability.  
See Hodge, supra at 1363.

In the instant case, the Board finds that the medical 
evidence the veteran submitted since the Board's disallowance 
in January 1983 is evidence that is not duplicative or 
cumulative of evidence previously submitted and is therefore 
new.  

The pertinent evidence includes treatment records from OHSU 
from January 1993 to October 1997, VA examination report of 
September 1998, and a statement from Dr. LTE dated in 
November 1998.

In his November 1998 statement, Dr. LTE states that sinus 
disease and nasal problems can be related to Eustachian tube 
dysfunction and middle ear disease leading to chronic otitis 
media.  The Board notes that this evidence provides a more 
complete picture of the circumstances surrounding the origin 
of the veteran's right ear disorder, see Hodge, supra at 
1363, and is therefore material to the issue at hand.  

Moreover, Dr. LTE's opinion suggests that the veteran's 
contention relating chronic otitis media of the right ear to 
his service connected pansinusitis may be valid.  Such a 
competent medical opinion was not previously of record.  The 
medical opinion is phrased in a generality, and may apply to 
the veteran's medical status.

The Board has considered whether the veteran submitted new 
and material evidence when he raised the issue of service 
connection on a secondary basis.  In addressing this issue, 
the Board refers to Bielby v. Brown 7 Vet. App. 260, 264-265 
(1994).  In that case, the Court considered medical treatises 
that provided a new basis of authority for granting service 
connection as newly submitted evidence for purposes of 
reopening a claim.  See Id.; see also, Ashford v. Brown 10 
Vet. App. 120, 123-124 (1997) where the Court held that a new 
theory of entitlement does not constitute a new claim. 

Thus, as this evidence bears directly and substantially upon 
the specific issue being considered in this case, it is 
significant, and must be considered to fairly decide the 
merits of the claim.

Based upon the foregoing, the Board finds that new and 
material evidence has been received since the January 1983 
Board determination, and the veteran's claim for entitlement 
to service connection for otitis media is reopened.



Upon reopening the veteran's claim, the Board finds that 
further development is necessary to assist with his claim 
because the possibility exists that such assistance will aid 
in the establishment of entitlement.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a) 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).

Accordingly, the Board defers further consideration of the 
matter pending the completion of additional development that 
will be discussed below in the remand portion of this 
decision.  The Board believes that the claim requires 
additional development in view of the current state of the 
record in order to meet the duty to assist and comply with 
applicable regulatory criteria.


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
otitis media, the appeal is granted to this extent only.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



On November 9, 2000, the President signed H.R. 4864, Public 
Law 106-475 Veterans Claims Assistance Act of 2000 Pub. L. 
No. 104-475, 114 Stat. 2096 (2000).  This law eliminates the 
well-grounded requirement and amplifies the duty to notify 
and assist.  

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary, in accordance with 
section 5103A of this title and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a) 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).

The law provides that the Secretary shall make reasonable 
efforts to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a) 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).

Current law provides that the assistance provided by the 
Secretary shall include obtaining the following records if 
relevant to the claim:

(1) The claimant's service medical 
records and, if the claimant has 
furnished the Secretary information 
sufficient to locate such records, other 
relevant records pertaining to active 
military, naval, or air service that are 
held or maintained by a government 
entity.

(2) Records of relevant medical treatment 
or examination of the claimant at 
Department health-care facilities or at 
the expense of the Department, if the 
claimant furnishes information sufficient 
to locate those records.

(3) Any other relevant records held by 
any Federal department or agency that the 
claimant adequately identifies and 
authorizes the Secretary to obtain.

As noted above, the RO denied service connection for otitis 
media of the right ear.  The record shows that there is 
evidence of a possible relationship between the veteran's 
right ear disorder and his service-connected pansinusitis 
disability.  That evidence is the November 1998 statement by 
Dr. LTE wherein he stated that the veteran's sinus disease 
and nasal problems can be related to Eustachian tube 
dysfunction and middle ear disease leading to chronic otitis 
media.  

Giving careful consideration to Dr. LTE's statement, the 
Board is the opinion that this claim requires additional 
development in view of the current state of the record in 
order to meet the duty to assist and comply with applicable 
regulatory criteria.  See 38 C.F.R. § 3.304(f) (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
remanded to the RO for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

In this regard, the RO should ask the 
veteran to identify the names, addresses, 
and approximate dates of treatment by all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his claim 
for service connection for otitis media.  

After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

2.  The RO should arrange for a VA 
special ear disease examination of the 
veteran by an appropriate specialist to 
assess the nature, extent of severity, 
and etiology of his otitis media.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted. 

The examiner must be requested to express 
an opinion as to whether otitis media was 
aggravated on chronically worsened during 
service, or is causally related to the 
service-connected pansinusitis on a 
direct basis or on the basis of 
aggravation.  

If no direct relationship is found to 
exists, but the service-connected 
pansinusitis is found to aggravate the 
veteran's otitis media of the right ear, 
the examiner must address the following 
medical issues:

(1) The baseline manifestations which are 
due to the effects of right otitis media;

(2) The increased manifestation which, in 
the examiner's opinion, are proximately 
due to service-connected pansinusitis 
based on medical considerations;

(3) The medical considerations supporting 
an opinion that increased manifestations 
of otitis media are proximately due to 
service-connected pansinusitis.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The RO must also review the claims file 
to ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 are fully complied with 
and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to See VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), 01-02 (January 9, 
2001), and 01-13 (February 5, 2001) as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
Court decisions that are subsequently 
issued should also be considered.  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for otitis media in 
accordance with all pertinent 
regulations, to include 38 C.F.R. 
§ 3.310(a), and the tenets of Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that failure to report for a scheduled 
VA examination(s) may adversely affect the outcome of his 
claim.  38 C.F.R. § 3.655 (2000). 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



